Citation Nr: 1242293	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-13 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to a rating in excess of 10 percent for a scar, status post appendectomy.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, to include as secondary to service-connected scar, status post appendectomy.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle tendon injury.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include anxiety with multiple somatoform disorders, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney 

WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2006 and September 2011 rating decisions.  

In the February 2006 rating decision, the St. Petersburg RO, inter alia, denied service connection for anxiety with multiple somatoform disorders and a neck condition.  In March 2006, the Veteran filed a notice of disagreement.  A statement of the case was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.

In September 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

In October 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a March 2010 supplemental statement of the case) and returned the matters to the Board for further consideration.

In September 2010, the Board denied the Veteran's claims.  The Veteran appealed the Board's denial of service connection for a neck condition to the United States Court of Appeals for Veterans Claims (Court).  The denial of service connection for anxiety with multiple somatoform disorder was not challenged and was, therefore, considered by the Court to have been abandoned.  

While the Veteran previously was represented by Disabled American Veterans, in March 2011, the Veteran granted a power-of-attorney in favor of Kenneth L. LaVan, Attorney at Law, with regard to the claims on appeal.  

During the pendency of the appeal to Court, in the September 2011 rating decision, the RO in Jackson, Mississippi, denied a rating in excess of 10 percent for a scar, status post appendectomy, and determined that new and material evidence had not been received to reopen previously denied claims for service connection for a back injury (to include as secondary to the service-connected scar), a left ankle tendon injury, and anxiety with multiple somatoform disorders (claimed as PTSD).  In April 2012, the Veteran filed a notice of disagreement.  

In a May 2012 Memorandum Decision, the Court vacated the Board's February 2006 denial of service connection for a neck condition and remanded that claim to the Board for further proceedings consistent with the Court's Memorandum Decision.

As a final matter, as noted above, the September 2011 rating decision was issued by the Jackson RO.  However, it appears that the St. Petersburg RO now has jurisdiction over the entire appeal.  Thus, on remand, the entire appeal should be returned to the St. Petersburg RO for compliance with the terms of this remand.

For the reasons expressed below, this matter is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Court's Memorandum Decision, and review of the claims file, the Board finds that further RO action in this appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, that develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he has a neck disability that is related to his period of service.

Service treatment records indicate that, in November 1977, the Veteran was treated for a one-inch laceration he received above the left eyebrow during an assault.  In December 1977, the Veteran was treated for multiple cuts on his right and middle fingers, for which he received stitches, and a three-centimeter laceration on the parietal area of the left side of his head.  At the time of his October 1979 separation examination, the Veteran was noted to have had a normal evaluation of the head, face, neck and scalp, and no complaints or findings related to the neck were noted.

The first post-service medical record relating to the neck or cervical spine is an April 1999 VA medical record diagnosing mild lower cervical osteophytosis based on X-ray report.  

In a June 2007 VA medical record, the Veteran's treating physician states that the Veteran had experienced off and on cervical pain for several years, and that the Veteran gave a history of multiple falls and injuries to the cervical spine during active service.  The physician opined that the Veteran's chronic cervical pain more than likely was related to multiple injuries sustained during service.

A February 2010 VA examination report indicates that the Veteran reported an in-service head and neck injury in 1977.  The examiner diagnosed cervicalgia and chronic neck strain.  The examiner opined that the question of whether the Veteran's chronic neck strain and stiffness were at least as likely as not the result of injury or disease incurred in or aggravated by service could not be resolved without resort to mere specialization.  The rationale for this opinion was that, after reviewing the service treatment records, the examiner was unable to locate documentation to support the Veteran's reported active duty neck injury in 1977, and that the VA records reported an apparent head and neck injury in April 2004.

In the May 2012 Memorandum Decision, the Court determined that the Board's finding the February 2010 VA examination report, as described above, to be adequate was clearly erroneous, pursuant to Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding that the Board may rely on an opinion that a finding cannot be rendered without resort to speculation only if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence).  

The Court noted that the VA examiner did not explain why the absence of a notation of neck injury in the Veteran's service treatment records rendered him unable to offer an opinion without resorting to speculation.  Furthermore, the Court found that review of the record did not make the basis for the examiner's inability to render an opinion apparent, and it found that the Board had not adequately explained why such a conclusion was apparent from review of the evidence.

The Board is bound by the findings contained in the Court's Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the 'law of the case' doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Under these circumstances, the Board finds that a medical examination and opinion - based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale, or by a clearly-stated rationale for why such an opinion is not possible without resort to speculation - is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo a new VA spine examination, by an appropriate physician, at a VA medical facility.  The examiner should clearly identify all current cervical spine disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  In rendering the requested opinion, the physician should specifically consider the service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions.  A complete rationale should be provided for all opinions.  If the examiner finds that it would be speculative to try to find a nexus between any current neck disability and the Veteran's service, the examiner should provide a complete, clearly-stated rationale for that conclusion.  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal in light of all pertinent evidence and legal authority.

As a final note, the Board points out, as noted in the Introduction, above, that, in a September 2011 rating decision, the RO denied a rating in excess of 10 percent for a scar, status post appendectomy, and determined that new and material evidence had not been received to reopen previously denied claims for service connection for a back injury (to include as secondary to the service-connected scar), a left ankle tendon injury, and anxiety with multiple somatoform disorders (claimed as PTSD).  In April 2012, the Veteran filed a notice of disagreement.  However, the RO has yet to issue a statement of the case with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of a statement of the case.  Id.; 38 C.F.R. § 19.9(c).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO for the following actions:

1.  The RO should furnish to the Veteran and his attorney a statement of the case as to the claim for a rating in excess of 10 percent for a status post appendectomy scar, as well as the request to reopen previously denied claims for service connection for a back injury (to include as secondary to the service-connected scar), a left ankle tendon injury, and an acquired psychiatric disability (to include anxiety with multiple somatoform disorders, claimed as PTSD).  The RO should also furnish to the Veteran and his attorney a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal of these issues.

The Veteran and his attorney are hereby reminded that to obtain appellate review of the above-noted matters, a timely appeal must be perfected within 60 days of the issuance of the statement of the case.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for which an appeal has been perfected that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.
	
The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all current disability(ies) of the neck.  Then, with respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions.

If the physician determines that he or she cannot provide the requested opinion without resorting to mere speculation, the physician must provide a complete, clearly-stated rationale for that conclusion which reflects full consideration of all pertinent evidence.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter of service connection for a neck disability in light of all pertinent evidence and legal authority.  

8.  If the claim on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



